But
Shippen, President:
—The obvious hardship of tying up property by foreign attachments, induced us to investigate the cause of action, and to dissolve the attachments, if under the same circumstances, in the case of a Capias, common bail would be ordered. This authority must, however, be exercised by the Court; and, therefore, such cases are always refered thither by a single Judge. But even the Court will not exercise it, unless the application is made at the first term: And, consequently, the present motion is much too late.